Citation Nr: 1631708	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  05-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability evaluation for chondromalacia of the right knee, rated 10 percent disabling from April 14, 2003 to April 26, 2012 and rated as 30 percent disabling from April 27, 2012. 

2. Entitlement to an increased disability evaluation for chondromalacia and degenerative arthritis of the left knee, rated as 10 percent disabling from April 14, 2003 to April 26, 2012; rated as 20 percent disabling from April 27, 2012 to January 12, 2014, and rated 30 percent disabling as of January 13, 2014. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1983 to May 1990 and from January 1991 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in St. Petersburg, Florida in September 2003, January 2004, and May 2014. 

In September 2003, the RO assigned a separate rating of 10 percent for chondromalacia and degenerative arthritis of the left knee, effective April 14, 2003.  In a January 2004 rating decision, in pertinent part, the RO continued the noncompensable rating for chondromalacia of the right knee.  The Veteran disagreed with those rating decisions and then appealed the claims to the Board.  

In December 2008, the Veteran testified at a hearing in before the undersigned.  A copy of the transcript is of record.
 
In August 2008 and April 2009, the Board remanded this case for further development.  

In December 2010, the Board denied the Veteran's claims for increased ratings for right and left knee disorders.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand that vacated the Board's decision with regard to these claims, and remanded the matter back to the Board.

In January 2012 and December 2012, the case was again remanded for additional development. 

In September 2012, the Veteran was awarded a 30 percent evaluation for the Veteran's chondromalacia of the right knee, effective to April 27, 2012 and a 20 percent rating for chondromalacia and degenerative arthritis of the left knee, effective to April 27, 2012.  Additionally, a 10 percent evaluation was granted in July 2013 for chondromalacia of the right knee, effective April 14, 2003; and a 30 percent rating was granted in August 2014 for chondromalacia and degenerative arthritis of the left knee, effective January 13, 2014.  Although higher ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned from the date of the Veteran's claim for an increase, nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

As noted in the December 2012 remand, the Board has construed the Veteran's disagreement with the assigned effective dates for the disability evaluations awarded in the September 2012 and July 2013 rating decisions as additional argument in support of his staged rating claims that are addressed in this decision.  

The issues of entitlement to service connection for tinnitus and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On May 3, 2013, prior to the promulgation of a decision in the appeal, the RO received a request from the appellant to withdraw any inferred claim for a TDIU for the period on appeal.

2. Prior to April 26, 2012, the Veteran's service-connected right knee disability was limited to no more than 40 degrees of flexion, including due to painful motion and during flare-ups; and did not demonstrate objective lateral instability or subluxation.  

3. On and after April 27, 2012, the Veteran's service-connected right knee disability was limited to 15 degrees of flexion; and did not demonstrate objective lateral instability or subluxation.  

4. Prior to January 21, 2009, the Veteran's service-connected right knee disability caused limitation in extension to no more than 15 degrees, including limitation due to painful motion and during flare-ups.

5. From January 22, 2009 to May 14, 2013, the Veteran's service-connected right knee disability caused limitation in extension to no more than 10 degrees, including limitation due to painful motion and during flare-ups.

6. On and after May 15, 2013, the Veteran's service-connected right knee disability caused limitation in extension to no more than 5 degrees, including limitation due to painful motion and during flare-ups. 

7. Prior to April 26, 2012, the Veteran's left knee disability was limited to no more than 45 degrees of flexion, including due to painful motion and during flare-ups; and did not demonstrate objective lateral instability or subluxation.  

8. From April 27, 2012 to January 12, 2014, the Veteran's left knee disability was limited to no more than 25 degrees of flexion, including due to painful motion and during flare-ups; and did not demonstrate objective lateral instability or subluxation.  

9. On and after January 13, 2014 the Veteran's left knee disability was limited to no more than 15 degrees of flexion, including due to painful motion and during flare-ups; and did not demonstrate objective lateral instability or subluxation.  

10. Prior to January 21, 2009, the Veteran's left knee disability caused limitation in extension to no more than 15 degrees, including limitation due to painful motion and during flare-ups.

11. From January 22, 2009 to August 22, 2011, the Veteran's left knee disability caused limitation in extension to no more than 10 degrees, including limitation due to painful motion and during flare-ups.

12. On and after August 22, 2011, the Veteran's left knee disability caused limitation in extension to no more than 5 degrees, including limitation due to painful motion and during flare-ups. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. Prior to April 26, 2012, the criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee disability (other than limitation of extension) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5299-5260, 5003, 5256-5263 (2015).

3. On and after April 27, 2012, the criteria for a rating in excess of 30 percent for a right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5299-5260, 5003, 5256-5263 (2015).

4. Prior to January 21, 2009, the criteria for a separate evaluation based on limitation of extension of the right knee of 20 percent, but not greater than 20 percent, have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-98.

5. From January 22, 2009 to May 14, 2013, the criteria for a separate evaluation based on limitation of extension of the right knee of 10 percent, but not greater than 10 percent, have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-98.

6. On and after May 15, 2013, the criteria for a separate noncompensable evaluation based on limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-98.

7. Prior to April 26, 2012, the criteria for a rating in excess of 10 percent for a left knee disability (other than limitation of extension) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260, 5003, 5256-5263 (2015).

8. From April 27, 2012 to January 12, 2014, the criteria for a rating in excess of 20 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260, 5003, 5256-5263 (2015).

9. On and after January 13, 2014, the criteria for a rating in excess of 30 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5010-5260, 5003, 5256-5263 (2015).

10. Prior to January 21, 2009, the criteria for a separate evaluation based on limitation of extension of the left knee of 20 percent, but not greater than 20 percent, have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-98.

11. From January 22, 2009 to August 22, 2011, the criteria for a separate evaluation based on limitation of extension of the left knee of 10 percent, but not greater than 10 percent, have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-98.

12. On and after August 23, 2011, the criteria for a separate noncompensable evaluation based on limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2015); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of the Inferred Claim for TDIU 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id. 

In a May 2013 statement, prior to the promulgation of a final Board decision in this appeal, the Veteran submitted a statement that he wished to withdraw the appeal with respect to the issue of entitlement to a total disability rating based upon individual unemployability that had been inferred and addressed in the December 2012 Board remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

II. The Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Letters dated in April 2003 and May 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records identified by the Veteran have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran has been afforded VA examinations of his knee disabilities in July 2003, February 2008, April 2012, and May 2013.  The Board finds these examination reports to be comprehensive and sufficient in addressing the severity of the Veteran's bilateral knee disabilities.  In this regard, it is noted that these evaluations were provided following a review of the claims file and a thorough examination and interview of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that the Veteran would argue that range of motion measurements associated with the testing of his painful motion did not consider all forms of range of motion (active, passive, weight-bearing, nonweight-bearing) in compliance with 38 C.F.R. § 4.59, the Board notes that obtaining the range of an opposite, undamaged joint was not possible as each knee was evaluated and noted to be painful throughout the appeal period.  See Correia v. McDonald, 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes, however, that the medical evaluation conducted in August 2011 indicates that the Veteran's range of motion for each knee was evaluated actively and passively, and that additional measurements were taken while sitting (non-weightbearing).  Additionally, the Veteran has also submitted private evaluations dated in July 2010 and August 2013 that address the severity of the Veteran's service-connected disabilities in detail.  The Board finds that the combination of the Veteran's private and VA treatment records, his VA examinations, and the private evaluations submitted by the Veteran are an adequate basis for the decisions in this decision.  

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) (2015) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issue and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's December 2008 hearing, the issues were identified, including the evidence needed to substantiate the Veteran's claims for an increased rating for his service-connected bilateral knee disabilities.  The Veteran's testimony demonstrated an actual understanding that his disability was rated on the basis of symptoms and the severity of his disability.  He was asked questions about the impact of the disability on employment.  The AOJ has sent the Veteran numerous decisions, letters, a statement of the case, and supplemental statements of the case that explain why higher ratings had not been assigned.  This information was provided to the Veteran before and after the hearing.  There is no indication that repeating this information would benefit the Veteran and there is no indication of prejudice. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), and no prejudice based upon how the hearing was conducted has been identified.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

III. Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); however, the Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time-period one year before the claim was filed until VA makes a final decision on the claim.  Id., see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2015).

The Veteran is service-connected for chondromalacia and degenerative arthritis of the left knee and chondromalacia of the right knee.  He contends that these disabilities are more severe than reflected in his currently-assigned evaluations throughout the appeal period.  

Having thoroughly reviewed the record, the Board finds that entitlement to separate evaluations based upon limitation of extension is warranted for the bilateral knees; however, otherwise the Veteran's claims for higher ratings are denied throughout the appeal period.  Particularly, the Board notes the Veteran's statements in November 2012, July 2013, and November 2014 that the increased ratings granted in rating decisions in September 2012, July 2013, and August 2014 should be effective as of his initial increased rating claim in 2003; however, the weight of the competent evidence of record indicates that the Veteran's symptoms related to his service-connected knee disabilities have changed significantly over time.  Accordingly, staged ratings have been granted in accordance with evidence that the Veteran symptoms have changed over time.  See Hart, 21 Vet. App. at 505.  The progression of the Veteran's symptoms of his right and left knee disabilities, as provided by the evidence of record, and how these symptoms meet the rating schedule during various periods on appeal is discussed below.  

Prior to January 22, 2009

In April 2003, the Veteran requested an increase in his service-connected knee disabilities due to a worsening of his condition.  A VA orthopedic examination was provided in July 2003, examination revealed range of motion from 0 to 140 degrees with guarding, bilaterally.  Both knees demonstrated tenderness to palpation of the patellofemoral joint.  No redness, heat or swelling was noted.  For both knees, there was increased pain on motion and the examiner opined that it was conceivable that pain could further limit function during flare-ups or with increased use, however it was not feasible to attempt to express any of this in terms of additional limitation of motion as such matters could not be determined with any degree of medical certainty.  X-rays demonstrated a normal right knee, while mild degenerative disease was shown for the left knee.  

In April 2004, the Veteran reported pain in both knees, right worse than left, which would occur while climbing stairs, standing for five minutes or more, and bending. He indicated that his pain increases with cold weather.  He stated that occasionally his knees would "give way" while he was walking and that he had been fitted for knee braces for both knees. 

VA treatment records dated in April 2004 show that range of motion in both knees was -15 to 120 degrees.  There was no effusion or crepitus, and it was noted that all ligaments were stable.  There was no joint line tenderness, a negative McMurray's test, and normal patellofemoral tracking.  The diagnosis was arthralgia.  No abnormalities were found on examination or x-ray.  

On November 1, 2004, the Veteran sought treatment for bilateral knee pain that was "recently worse." The Veteran's knees were noted to cause pain that was worse in the morning, and occasional "giving way" on stairs, but had not caused any falls or injuries.  Popping of the knees was noted.  

On November 24, 2004, both knees were found to be normal during an orthopedic consult.  Bilateral knee arthralgia was noted and subjective complaints were found to outweigh objective findings.  

In December 2004, the Veteran reported that the pain in his knees had worsened.  He reported that he was unable to bend his knees without experiencing pain.  Swelling of both knees was also reported.  

An October 2006 MRI revealed an irregularity of the tibial surface of posterior horn of the medial meniscus within the right knee, to include a possible small surface tear of the posterior medial meniscus; the medial and lateral menisci in the left knee were intact showing no evidence of a tear.  Thickening of the quadriceps tendons and vastus lateralis was present bilaterally, indicating a chronic tendinopathy.

Private treatment notes dated in November 2006 showed that the Veteran continued to complain of bilateral knee pain that was somewhat worse medially.  Based on a review of the recent MRI, it was noted that there was some degree of changes in the medial meniscus of the right knee, probably a tear of the posterior horn on the underside.  The Veteran remained tender in that location.  It was also noted that the Veteran had a fair amount of some diffuse chronic tendonitis of his quadriceps and patellar tendon of both lower extremities.  
 
At a subsequent VA orthopedic examination in February 2008, the Veteran complained of discomfort in both knees, three or four times a week, off and on throughout the day.  The Veteran indicated that the pain in the right knee was slightly more painful than the left, and was worse in the morning for about two hours with stiffness.  On physical examination, range of motion testing for both knees, after three repetitions, revealed flexion from 0 to 140 degrees with complaints of discomfort from 90 to 140 degrees.  Findings were negative for Lachman's anterior-posterior drawer, McMurray and grind test.  There was no medical or lateral joint line tenderness.  There was no difficulty or discomfort with range of motion testing, effusion, erythema, tenderness, palpable deformity or instability found except as noted.  Additional limitations due to flare-ups could not be determined without resorting to mere speculation.  Upon review of diagnostic tests, no significant abnormality was identified.  It was noted that there was no objective evidence to support the diagnosis of osteoarthritis at this time.  

At the February 2008 examination, the Veteran complained of daily knee pain of a level 7 to 8.  There was no locking, subluxing or dislocating.  The discomfort was under the kneecaps and medially.  The Veteran reported that it worsened by walking one quarter mile and going up three flights of stairs.  On physical examination, range of motion testing, after three repetitions, revealed flexion from 0 to 140 degrees with complaints of discomfort from 90 to 140 degrees.  Findings were negative for Lachman's anterior-posterior drawer, McMurray and grind test.  There was no medical or lateral joint line tenderness.  There was no difficulty or discomfort with range of motion testing, effusion, erythema, tenderness, palpable deformity or instability found except as noted.  Additional limitations due to flare-ups could not be determined without resorting to mere speculation.  Upon review of diagnostic tests, no significant abnormality was identified.  The Veteran was diagnosed with chondromalacia patella, resolved without residuals.  It was noted that there was no objective evidence to support the diagnosis of chondromalacia patella at this time.  Also diagnosed was minor right medial meniscal tear, not caused by or related to the first diagnosis.  The examiner was unable to say without resorting to mere speculation the precise onset.

In December 2008, a lay statement from S.R. was submitted regarding witnessing the Veteran experiencing pain while climbing stairs, standing for short periods of time, and walking.  The Veteran was also noted to limp occasionally due to his pain.  

In December 2008, the Veteran also provided statements regarding his condition at his Board hearing.  The Veteran reported that his he was having problems bending his knees, walking, and getting in and out of the car due to his knees.  The Veteran indicated, despite his previous examination, that he suffered flare-ups related to both knees.  He stated that the flare-ups would sometimes cause pain and swelling, and that flare-ups occurred six to seven times per year.  During flare-ups, he reported that he would take his medicine and "move a little slower than normal," but that they did not totally incapacitate him.  He also indicated that his February 2008 examination did not properly evaluate his range of motion as measurements were not taken of his range of motion. 

During his hearing, the Veteran reported that he had not been told he had instability of either of his knees, but he was prescribed braces for both knees.  He did not report recurrent symptoms of "buckling" of either knee; however, he said that his knee had gone out a couple times while going upstairs, but this had not caused him to fall.   He also reported that his knees have caused him to be less active, and that he can no longer run due to his condition.  He indicated increased difficulties with bending his knees, getting in and out of the car, and walking up stairs. 

For this period, the Veteran's chondromalacia of the right knee has been evaluated as 10 percent disabling under hyphenated diagnostic code 5299-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27. Here, the hyphenated diagnostic code indicates that an unlisted musculoskeletal condition (DC 5299) is rated under the criteria for limitation of leg flexion (DC 5260).  See 38 C.F.R. § 4.20. 

Additionally, the Veteran's chondromalacia and degenerative arthritis of the left knee has been evaluated as 10 percent disabling under hyphenated diagnostic code 5010-5260.  This hyphenated diagnostic code indicates that arthritis due to trauma (DC 5010) is also being rated under the criteria for limitation of leg flexion (DC 5260).  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  DC 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  Id.  A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

From the start of the appeal period to January 21, 2009, the Board finds that the evidence indicates that the Veteran's right and left knees have not been shown to cause leg flexion limited to 45 degrees, the minimum required for the 10 percent ratings already assigned for this period.  The evidence does not indicate that either of the Veteran's knees has limitation of flexion to 30 degrees, which is the limitation required for a rating of 20 percent under DC 5260.  

Despite the Veteran's reports of knee pain throughout his entire range of motion such as those reported in December 2004, the evidence of record does not show objective evidence of pain until past 45 degrees of flexion.  While the Veteran argues that a goniometer was not used to determine his range of motion during his February 2008 VA examination, the Board notes that the examiner indicated that objective evidence of pain on motion was noted from 90 to 140 degrees.  While an estimate may not be sufficient to say within 10 degrees the Veteran's degree of flexion, 90 degrees would require the Veteran's limitation to twice as soon (45 degrees of flexion) to meet the criteria for a 20 percent rating under DC 5260.  Further, VA treatment records from this period indicate that the Veteran had range of motion from -15 to 120 degrees of his knees bilaterally.  While some limitation of motion is demonstrated this is again well beyond the 45 degrees of flexion that would warrant a higher rating under DC 5260.  Accordingly, the Board finds that the weight of the competent evidence of record indicates that a rating in excess of 10 percent for either knee is not warranted based upon limitation of flexion during this period.  See 38 C.F.R. § 4.71a, DC 5260  

While a higher rating is not available for either knee based upon limitation of flexion, the Board finds that both knees warrant a higher, separate rating based upon limitation in flexion for this period.  Separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violating the rule against pyramiding, 38 C.F.R. § 4.14 (2015), regardless of whether the limited motions are from the same or different causes.  See VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).  While it is unclear that the Veteran has limitation of extension during this period, the Board finds after resolving the benefit of the doubt in favor of the Veteran that separate 20 percent ratings are warranted based upon limitation of extension, bilaterally.  

Limitation of extension of the leg to 5 degrees warrants a noncompensable rating; 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  

The evidence is unclear regarding the Veteran's limitation of extension.  While neither the July 2003 or February 2008 VA examinations indicated limitation of extension, the Board notes that the Veteran's April 2004 VA treatment records reported range of motion from -15 to 120 degrees.  While -15 might be indicative of hyperextension (rather than any limitation of extension), the Board notes that records from subsequent periods specifically indicate limitation of extension; therefore, the Board will resolve the benefit of the doubt in favor of the Veteran and find that the Veteran's condition caused limitation of extension to 15 degrees, bilaterally, during this period.  Accordingly, prior to January 22, 2009, his condition warrants separate 20 percent ratings based upon limitation of extension of the left and right knees. See 38 C.F.R. § 4.71a, DC 5261.  As none of the evidence of record indicates limitation of extension greater than 15 degrees for this period, a rating in excess of 20 percent based upon extension is not warranted for either knee. 

To the extent that evidence of arthritis is shown for either knee during this period, separate or higher ratings are not warranted for arthritis.  A separate rating for arthritis would violate the rule against pyramiding as the current 10 percent ratings assigned are based upon painful motion, and incapacitating episodes have not been demonstrated that would warrant a rating in excess of 10 percent.  Moreover, the Veteran himself specifically denied incapacitating episodes due to his knee condition during his December 2008 hearing, including during periods of flare-ups.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5010.  

As to DC 5257, there are no objective findings in the record indicative of lateral instability or recurrent subluxation.  Although the Veteran reported at the December 2008 hearing that his knee had gone out a couple times when climbing flights of stairs, physical examinations, to include anterior drawer tests, have consistently been negative for any findings of instability.  While the Veteran's medical records indicate that he has been prescribed braces for both knees, the Veteran himself denied during his hearing that he had been told that he had instability by any doctor and he reported that he had never fallen as a result of any perceived instability.  As the Veteran does not have any instability that could be objectively elicited, the Board does not find that the Veteran had any instability that could be considered "slight" for either knee; therefore, separate or higher ratings under DC 5257 are not warranted for either knee.  

The Board also finds that higher ratings are not warranted under Diagnostic Codes 5258 and 5259.  Although an October 2006 MRI revealed a possible small surface tear of the posterior medial meniscus of the right knee, the February 2008 VA examiner opined that this was not caused by or related to the Veteran's service-connected chondromalacia patella.  No possible defects of the left knee semilunar cartilage were demonstrated by the Veteran's medical records.  Additionally, physical examinations have consistently been negative for McMurray's test and for any significant findings of effusion.  As such, the Board concludes that higher ratings are not available under these diagnostic codes for the left or right knee.  

The Board has considered the application of Diagnostic Codes 5256, 5262 and 5263.  38 C.F.R. § 4.71a.  However, the medical evidence of record does not show that the Veteran has ankylosis of either knee.  The aforementioned range of motion findings clearly demonstrate that both of the Veteran's knees are not fixed or immobile.  While the Veteran has some recognized limitation of motion and extension of the left and right knees, neither has been shown to be fixed in place, nor has the Veteran indicated this.  With regard to malunion or nonunion of tibia and fibula, the Board notes that there is no evidence of fracture or dislocation for either leg in any of the laboratory studies on file.  There is likewise no evidence that the Veteran has, or ever had, genu recurvatum.  As such, further inquiry into the remaining diagnostic codes is not warranted.

From January 22, 2009 to August 22, 2011

A private treatment report dated in January 2009 noted that the Veteran walked with a stiff gait.  Physical examination revealed some degree of atrophy of the thigh muscles, tenderness in the peripatellar tissues on both knees, and tenderness medially greater than laterally on the joint line areas of both knees.  There was no obvious effusion in the knees.  The Veteran had active range of motion of the left knee from -10 degrees to 110 degrees, and from -10 to 115 degrees for the right knee.  The examiner could push beyond that but only with pain and guarding.  There was no ligamentous instability.  The examiner opined that the Veteran had some degenerative meniscal changes and some mild patellofemoral arthritis as well.  (Given that this opinion was based in part on a review of the previous MRI, it is unclear whether this opinion was in reference to the right knee only or to both knees.)  It was noted that the Veteran did not have an obvious inflammatory arthropathy picture but that his stiffness was certainly greater than what would be expected from his x-rays.  

In September 2009, physical examination revealed tenderness diffusely in the anterior aspect of both knees and a little bit in the medial aspect as well.  It was noted that the Veteran might have degenerative meniscal changes and possible arthroscopy was discussed.

In July 2010 the Veteran's bilateral knees were evaluated by a private physician.  Physical examination revealed full extension with crepitation of the knees with active movement.  Flexion was limited to 105 degrees, bilaterally.  There was normal patellar tracking, no medial-lateral instability, and no anterior drawer's sign.  The impression was history of bilateral traumatic osteoarthritis of the knees.  

From January 22, 2009 to August 22, 2011, the Board finds that the evidence indicates that the Veteran's right and left knees were not shown to cause leg flexion limited to 45 degrees, the minimum required for the 10 percent ratings already assigned for this period.  The evidence does not indicate that either of the Veteran's knees had limitation of flexion to 30 degrees, which is the limitation required for a rating of 20 percent under Diagnostic Code 5260. 

In this period, the evidence indicates flexion to at least 100 degrees for both knees, including during the July 2010 evaluation conducted by a private physician.  During the private treatment report from January 2009, the physician did not report pain or resistance until 110 degrees flexion on the left and 115 degrees flexion on the right.  The Board notes that these evaluations do not contemplate the Veteran's reports of flare-ups of his condition; however, the Veteran's own reports of flare-ups provided during his Board hearing did not indicate additional limitation of flexion that would more nearly approximate limitation of flexion to 30 degrees.  The Veteran indicates that during flare-ups he would suffer from additional pain and swelling, which would cause him to move "a little slower than normal," but that they did not totally incapacitate him.  There is no competent evidence of record that the Veteran's condition warrants a rating in excess of 10 percent under DC 5260 for either the left or right knee for this period.  See 38 C.F.R. § 4.71a, DC 5260.  

As in the previous period, the Veteran is again noted to have limitations of extension, bilaterally.  The physician on January 22, 2009 indicated that the Veteran had limitation of extension to -10 bilaterally.  While this may indicate hyperextension of the knees, the Board also notes that the July 2010 examiner indicated crepitus of the knees bilaterally with extension.  Further, as the Veteran is noted to have limitation of extension in subsequent evaluations, the Board resolves the benefit of the doubt in favor of the Veteran and finds that his condition warrants separate 10 percent ratings based upon limitation of extension of the left and right knees for this period.  See 38 C.F.R. § 4.71a, DC 5261. While limitation of extension to 15 degrees was found prior to January 22, 2009, as of January 22, 2009 the evidence indicates that the furthest limitation of extension is 10 degrees; accordingly, the Board finds that for this period, a rating in excess of 10 percent based upon limitation of extension is not warranted for either knee.     

Again, separate or higher ratings are not warranted for arthritis of either knee.  A separate rating for arthritis would violate the rule against pyramiding as the current 10 percent rating is based upon painful motion, and incapacitating episodes have not been demonstrated that would warrant a rating in excess of 10 percent.  Moreover, the Veteran himself specifically denied incapacitating episodes due to his knee condition during his December 2008 hearing, including during periods of flare-ups and the evidence does not otherwise indicate that the Veteran experienced incapacitating episodes due to his knee condition.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003, 5010.  

As to DC 5257, there are no objective findings in the record indicative of lateral instability or recurrent subluxation.  The January 2009 evaluation specifically denied ligamentous instability and the 2010 evaluation indicated normal patellar tracking, no medial-lateral instability, and a negative anterior drawer's sign.  The Board finds that the objective evidence of record does not establish any instability that could be considered "slight."  Accordingly, separate or higher ratings under DC 5257 are therefore not warranted.  

The Board also finds that higher ratings are not warranted under DCs 5258 and 5259.  Although the January 2009 physician noted some degenerative meniscal changes and possible arthroscopy was discussed related to such changes in September 2009, these evaluations were conducted based upon review of the October 2006 MRI that only indicated possible changes of the right knee.  As noted above, the February 2008 VA examiner opined that these changes were not caused by or related to the Veteran's service-connected right knee condition.  No possible defects of the left knee semilunar cartilage have been demonstrated by the Veteran's medical records.  Additionally, physical examinations have consistently been negative any significant findings of effusion.  As such, the Board concludes that higher ratings are not available under these diagnostic codes for either knee.  

As in the previous period, at no point did the evidence indicate that the Veteran's left or right knee was fixed or immobile in any degree of flexion; accordingly, ankylosis was not demonstrated.  There is also no evidence of malunion or nonunion of tibia and fibula or genu recurvatum during this period; therefore, higher ratings are not available under DC 5256, 5262 and 5263. 

From August 23, 2011 to April 26, 2012 

On August 23, 2011, the Veteran was seen for a physical therapy consult related to his bilateral knees.  Knee extension was measured to 0 degrees on the left and -10 on the right.  Flexion was noted to 40 degrees on the right and 50 degrees on the left, with functional use to at least 70 degrees for each.  

In November 2011, the Veteran's knees were evaluated by a private orthopedic physician.  The Veteran reported diffuse anterior knee pain with some swelling.  No frank mechanical locking in his knees or effusions was reported.  Some weakness and pain was noted, especially after sitting, getting up, or using stairs.  The Veteran was noted to "lack a couple of degrees of extension on the right" with flexion to about 100 degrees.  On the left, full extension was reported with flexion to about 110 degrees with pain.  No ligamentous instability was found. 

From August 23, 2011 to April 26, 2012, the Board finds that the evidence indicates that the Veteran's right and left knees limitation of flexion more nearly approximates limitation to 45 degrees than 30 degrees, which is the limitation required for a rating of 20 percent under DC 5260.  The evaluation in August indicates that the Veteran had limitation of flexion to 40 degrees on the right. 40 degrees is closer to 45 degrees than it is to 30 degrees, and the November 2011 evaluation indicates that the Veteran had flexion of both legs to approximately 100 degrees prior to objective evidence of painful motion.  On the left, the Veteran's most limited finding of flexion was to 50 degrees during the August 2011 examination.  Even considering the reports of flare-ups provided by the Veteran, there is no competent evidence of record that the Veteran's condition more closely approximates limitation of flexion to 30 degrees for either knee during this period; accordingly, a rating in excess of 10 percent under DC 5260 for either knee is not warranted during this period.  See 38 C.F.R. § 4.71a, DC 5260.  

In this period, knee extension was measured to 0 degrees (full extension) on the left and -10 on the right. A private orthopedic physician specifically reported that the Veteran "lacks a couple of degrees of extension on the right" and indicated full extension on the left.  While "a couple" degrees may indicate that the Veteran's right knee extension is closer to the noncompensable 5 degrees, the Board finds the finding of -10 to be of greater probative value as it provides an exact number.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, a separate 10 percent limitation of extension is found for this period for the Veteran's right knee.  However, the evidence indicates a noncompensable evaluation is warranted for limitation of extension on the left.  See 38 C.F.R. § 4.71a, DC 5261.  None of the evidence of record indicates that a rating in excess of 10 percent based upon limitation of extension is warranted for the right knee, and none supports a compensable evaluation for the left knee.     

As noted previously, the Board finds separate or higher ratings are not warranted for arthritis of either knee.  A separate rating for arthritis would violate the rule against pyramiding as the current 10 percent rating is based upon limitation of motion, and incapacitating episodes have not been demonstrated that would warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  

As DC 5257, the weight of the evidence does not support a separate evaluation for lateral instability or recurrent subluxation.  The Board finds that the reports by the private orthopedic physician that there was no ligamentous instability found and no frank mechanical locking of the knees or effusions were reported to be of greater probative value than the mild positive valgus stress test reported in August 2011 and the Veteran's reports of periodic "giving way."  The Board finds that the weight of the evidence of record does not establish any instability that could be considered "slight."  Accordingly, separate or higher ratings under DC 5257 are not warranted.  

The Board also finds that higher or separate ratings are not warranted under DCs 5258 and 5259.  No meniscal symptoms were reported in relation to the Veteran's service-connected conditions during this period; therefore, the Board concludes that higher or separate ratings are not available under these diagnostic codes for either knee.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5258, 5259.  

As in the previous period, at no point did the evidence indicate that the Veteran's left or right knee was fixed or immobile in any degree of flexion or extension; accordingly, ankylosis of either knee was not demonstrated.  There is also no evidence of malunion or nonunion of tibia and fibula or genu recurvatum during this period; therefore, a higher rating is not available under DC 5256, 5262 or 5263. 

From April 27, 2012 to January 12, 2014

On April 27, 2012, the Veteran underwent a VA examination related to his claim for an increase for his bilateral knee condition.  The Veteran reported constant, unrelenting pain due to his condition.  He reported flare-ups that could cause swelling "from time to time" that were brought on by climbing one flight of stairs.  He reported that his most comfortable position was with knees bent 40 degrees, which he demonstrates sitting in chair.  Extension was the most painful position.  He indicated that his pain was interfering with his sleep, but this problem could be alleviated with pain medication.  The Veteran was noted to own his own janitorial business, and had previously worked as a corrections officer and administrative clerk, but could no longer do these positions due to his knees and lumbar condition.  

On examination, the Veteran had flexion of the right knee to 15 degrees, and he was unable to fully extend his right knee.  Extension was limited to five degrees.  Left knee flexion was reported to 25 degrees.  Extension of the left knee was also limited to five degrees.  Repetitive testing was unable to be performed as the Veteran reported that he was unable to complete additional testing due to pain.  

A doctor's note from January 2013 indicated that the Veteran had missed school from November 26, 2012 to December 8, 2012 due to an exacerbation of his chronic low back pain and his bilateral knee pain. 

On August 21, 2013, a private orthopedic physician evaluated the Veteran's bilateral knee condition.  The examiner reported that the Veteran was ambulatory and had a diagnosis of chondromalacia of his bilateral knees.  On range of motion testing, the Veteran had extension to 5 degrees bilaterally, and flexion to 90 degrees bilaterally.  No mechanical instability was found.  Crepitus was noted with the range of motion.  The private examiner indicated that the Veteran's left and right knee caused him suffering that limited his ability to work and was causing lack of endurance and incoordination. 

From April 27, 2012 to January 12, 2014 the Board finds that the evidence indicates that the Veteran's left knee has not been limited to flexion that more nearly approximates 15 degrees, which is the limitation required for a rating of 30 percent under Diagnostic Code 5260.  While the evidence indicates that the Veteran has limitation of left knee flexion beyond 30 degrees, which is the rating criteria for his 20 percent rating assigned for this period, the Board finds that his limitation of flexion of the left knee more nearly approximates the 20 percent criteria than the 30 percent criteria.  Specifically, the April 2012 VA examination indicates that he is limited in flexion of his left knee to 25 degrees, which is closer to 30 degrees than it is to 15 degrees.  Further, the private orthopedic evaluation provided by the Veteran from August 2013 reported flexion well beyond 30 degrees (90 degrees).  While the Veteran reported flare-ups related to his condition, he indicated during the April 2012 examination that his flare-ups cause swelling of his knees, which he has not alleged reduces his ability to flex his knees, but instead he reported during his December 2008 hearing causes his motion to be slower.  As the Board finds that this impairment even during periods of flare-ups does not more nearly approximate the 30 percent rating criteria under DC 5260, a rating in excess of 20 percent is not warranted for this period for the left knee.  See 38 C.F.R. § 4.71a, DC 5260.  As the Veteran has already been awarded the highest schedular rating available under DC 5260 for the right knee during this period, a higher rating under DC 5260 is not available.   

In this period, knee extension was measured to be limited to 5 degrees bilaterally.  Limitation of extension to 5 degrees warrants a noncompensable evaluation under DC 5261.  These findings correlate with the previous evaluations in August and November 2011 that indicated that the Veteran did not have limitation of the extension of the left knee and only had a "couple degrees" of limitation of the right knee.  As both of the evaluations during this period only shows 5 degrees of limitation of extension, the Board finds that a noncompensable evaluation is warranted for both knees for this period.  See 38 C.F.R. § 4.71a, DC 5261.  

As the Veteran has been granted at least a 20 percent rating for this period for both knees, a higher rating is not available for arthritis of either knee.  As noted above, a separate rating for arthritis would violate the rule against pyramiding as the current ratings are based upon limitation of motion, which is considered by this regulation.  Accordingly, separate or higher ratings are not available under DC 5003.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  

As to DC 5257, the evidence does not support separate evaluations for lateral instability or recurrent subluxation for either knee.  No mechanical instability was noted during the Veteran's August 2013 examination and objective evidence of instability was not obtained during the April 2012 examination.  The Board finds that the weight of the evidence does not establish any instability that could be considered "slight" during this period.  Accordingly, separate or higher ratings under DC 5257 are not warranted.  

The Board also finds that higher ratings are not available under DC 5258 and 5259.  The Veteran has already been provided at least a 20 percent rating for his knee conditions during this period, which is as high as the maximum schedular rating available under these diagnostic codes.  Further, separate ratings for either diagnostic code would violate the rule against pyramiding as the Veteran's current ratings are based upon limitation of motion, including limitations due to pain, which is specifically contemplated by DC 5258 and would be included as a symptom of symptomatic semilunar cartilage under DC 5259.  Accordingly, separate and higher ratings are not available under these diagnostic codes for the left or right knee.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5258, 5259.  

As in the previous period, at no point has the evidence indicated that the Veteran's left or right knee was fixed or immobile in any degree of flexion or extension; accordingly, ankylosis of either knee has not been demonstrated.  There is also no evidence of malunion or nonunion of tibia and fibula or genu recurvatum during this period; therefore, a higher rating is not available under DC 5256, 5262 or 5263. 

On and After January 13, 2014

Private treatment records indicate that the Veteran was seen for a follow up related to his bilateral knee disabilities on January 13, 2014.  The examiner stated that the Veteran's condition causes pain every day that limits his activities.  The Veteran's conditions were reported to cause bilateral symptoms that included: swelling with trace effusion, limitation of flexion to 15 degrees, and extension to 5 degrees.  No laxity or subluxation was found of either knee. 

On and after January 13, 2014, the Board notes that the Vetera has been granted the highest possible schedular evaluation based upon limitation of flexion for this period for both the left and right knee.  Accordingly, a higher schedular rating under DC 5260 is not available for either knee. 

In this period, knee extension was noted to be limited to 5 degrees bilaterally.  These evaluations are consistent with the measurements of limitation of extension since May 2013.  As none of the evidence of record indicates limitation of extension that more closely approximates limitation of extension of 10 degrees or more, the Board finds that a noncompensable evaluation is warranted for both knees during this period.  See 38 C.F.R. § 4.71a, DC 5261.  

As the Veteran has been granted at least a 30 percent rating for this period for both knees, a higher rating is not available for arthritis of either knee.  As noted above, a separate rating for arthritis would violate the rule against pyramiding as the current ratings are based upon limitation of motion, which is considered by this regulation.  Accordingly, separate or higher ratings are not available under DC 5003.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  

As to Diagnostic Code 5257, the evidence does not support separate evaluations for lateral instability or recurrent subluxation for either knee.  The January 2014 treatment specifically stated that no laxity or subluxation was found of either knee.  As the objective evidence of record does not establish any instability that could be considered "slight" during this period, separate ratings under Diagnostic Code 5257 are therefore not warranted.  

The Board also finds that higher ratings are not available under Diagnostic Codes 5258 and 5259.  The Veteran has already been provided at least a 30 percent rating for each of his knee conditions during this period, which is higher than the maximum schedular ratings available under these diagnostic codes.  Further, separate ratings for under either diagnostic code would violate the rule against pyramiding as noted above.  Accordingly, separate and higher ratings are not available under these diagnostic codes for the left or right knee.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5258, 5259.  

As in the previous period, at no point has the evidence indicated that the Veteran's left or right knee was fixed or immobile in any degree of flexion or extension; accordingly, ankylosis of either knee has not been demonstrated.  There is also no evidence of malunion or nonunion of tibia and fibula or genu recurvatum during this period; therefore, a higher rating is not available under DC 5256, 5262 or 5263. 

Extraschedular Evaluation for the Entire Period on Appeal

In reaching this decision the Board considered the provisions of 38 C.F.R. § 3.321(b)(1) in regard to an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, however, the evidence preponderates against finding that the symptoms of the Veteran's bilateral knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability and symptomatology, inasmuch as there was documented limitation of motion, including both flexion and extension; and episodes of locking, pain, and swelling.  To the extent that the Veteran has reported limitations in kneeling, squatting, standing, walking, and stair climbing that impact his ability to perform his previous occupations, the Board notes that such impairment is contemplated by 38 C.F.R. §§ 4.40, 4.45.  These sections of the rating criteria discuss functional impairment and limitations of joints that result from musculoskeletal disabilities.  Further, these sections specifically contemplate symptoms such as lack of endurance and incoordination that have been noted during evaluations of the Veteran.  

The Board has considered the Veteran's testimony at the December 2008 Travel Board hearing, his lay statements, as well as, the lay statement of S. R. provided in December 2008, all of which attest to the severity of his service-connected disabilities.  However, it does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment for periods assigned.  The lay statement indicates that the Veteran's condition causes him to limp occasionally.  To the extent that S.R. is competent to report the etiology of such a limp, the Veteran's ratings have been based upon limitation of flexion and extension of his bilateral knees that would contemplate resulting functional difficulties in ambulation.   In other words, he does not have any symptoms from his service-connected conditions that are unusual or are different from those contemplated by the schedular criteria.  Hence, the available schedular criteria for his disabilities are adequate and referral for extraschedular consideration is not warranted.

The Board notes that it has been reported that the Veteran's knee pain causes interference with his ability to sleep.  Pain and limitations due to pain are contemplated by the musculoskeletal portion of the rating schedule.  To the extent that these symptoms are not contemplated by the schedular criteria, the Board notes that there is no indication that these symptoms have caused marked interference with his employment or frequent hospitalizations.  Accordingly, the second step of the Thun analysis is not met with regard to these symptoms, and referral for extraschedular consideration is not warranted.   

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

The claim of entitlement a total disability rating based on individual unemployability is dismissed.

Prior to April 26, 2012, an evaluation in excess of 10 percent for chondromalacia of the right knee, other than due to limitation of extension, is denied. 

On and after April 27, 2012, an evaluation in excess of 30 percent for chondromalacia of the right knee is denied. 

Prior to January 21, 2009, a separate evaluation of 20 percent, but not in excess of 20 percent, for limitation of extension of the right knee is granted.

From January 22, 2009 to May 14, 2013, a separate evaluation of 10 percent, but not in excess of 10 percent, for limitation of extension of the right knee is granted.

On and after May 15, 2013, a separate noncompensable evaluation based on limitation of extension of the right knee is granted.  

Prior to April 26, 2012, an evaluation in excess of 10 percent for chondromalacia and degenerative arthritis of the left knee, other than due to limitation of extension, is denied. 

From April 27, 2012 to January 12, 2014, an evaluation in excess of 20 percent for chondromalacia and degenerative arthritis of the left knee is denied.

On and after January 13, 2014, an evaluation in excess of 30 percent for chondromalacia and degenerative arthritis of the left knee is denied. 

Prior to January 21, 2009, a separate evaluation of 20 percent, but not in excess of 20 percent, for limitation of extension of the left knee is granted.

From January 22, 2009 to August 22, 2011, a separate evaluation of 10 percent, but not in excess of 10 percent, for limitation of extension of the left knee is granted.

On and after August 23, 2011, a separate noncompensable evaluation based on limitation of extension of the left knee is granted.  


REMAND

The Veteran has claimed entitlement to service connection for tinnitus and entitlement to service connection for PTSD.  In June 2014, the Veteran expressed disagreement with the denial of these claims in a timely notice of disagreement (NOD) in response to the May 2014 rating decision issued by the RO.  The Veteran has not received a statement of the case (SOC) in response to the June 2014 NOD. As such, the Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a SOC to the Veteran and his representative addressing the issues of entitlement to service connection for tinnitus and entitlement to service connection for PTSD.  The Veteran and representative should be advised of the time limit in which to file a Substantive Appeal.  Then, if the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


